205 F.2d 512
BIRD et al.v.STEIN et al.
No. 14228.
United States Court of Appeals Fifth Circuit.
June 26, 1953.

Frank E. Everett, Jr., and Brunini, Everett, Grantham & Quin, Vicksburg, Miss., for appellants.
H. P. Farish, W. C. Keady and Edward J. Bogen, Farish, Keady & Campbell, Greenville, Miss., for Appellees.
Before HOLMES, STRUM and RIVES, Circuit Judges.
HOLMES, Circuit Judge.


1
A man may not step into and out of the role of trustee as his personal interest dictates; it is easier to step into the role than it is to step out of it; and the evidence in this case overwhelmingly show that Lawrence Stein assumed the role of trustee under his father's will and acted in that capacity many times to his pecuniary advantage.  We did not hold in our former opinion that a joint tenancy in Little Hope plantation, with the right of survivorship, was created in V. A. and Sarah Stein.  All the parties in interest suppressed the will of the mother, obviously for the purpose of leaving in effect the trust created by the will of their father as to property in which it is stipulated that each has an undivided one-eighth interest.  It would shock the conscience of the Court to allow a fiduciary to play fast and loose with his cestuis que trust.


2
The petition for rehearing is denied.